           Case 3:19-cv-00854-AWT Document 1 Filed 06/03/19 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


                                                         Case No.:
Michael Doyle,

                                 Plaintiff,
                                                         Jury Trial Demanded
        vs.

Diversifi ed Adjustment Service, Incorporated
                                                         COMPLAINT

                                                         June 3,2019
                                 Defendant.




        Michael Doyle ("Plaintiff' or "Mike"), by and through undersigned counsel, states as

follows:

                                              JURISDICTION

        1.      This is an action for damages brought by an individual consumer for violations of the

Fair Debt Collection Practices Act, 15 U.S.C. S 1692, et seq. (the "FDCPA"), which prohibits debt

collectors from engaging in abusive, deceptive, and unfair practices.

        2.      Jurisdiction of this Court arises under 28 U.S.C. $ l33l and pursuant to 15 U.S.C.         $


1692k(d), and pursuant to 28 U.S.C. $ 1367 for pendent state law claims.

        3.      Venue is proper before this Court under 28 U.S.C. $ l39l (b), as Defendant transacts

business in this District, Plaintiff resides in this District, and as a substantial part ofthe events giving

rise to this action occurred in this District.

                                                 PARTIES

        4.      Plaintiff is a natural person who at all relevant times resided in the County of New

I,ondon, Connecticut.
             Case 3:19-cv-00854-AWT Document 1 Filed 06/03/19 Page 2 of 6



       5.        Plaintiff is a "consumer"   as   defined by 15 U.S.C. $ 1692a(3) and/or   a   person aflected

by a violation of the FDCPA with standing to bring this claim under l5 U.S.C. gg 1692k(a).

       6.        Upon information and belief, Defendant Diversified Adjustment                       Service,

Incorporated. is a corporation that does business in Connecticut and with its principal place               of
business located at 600 Coon Rapids Blvd., Coon Rapids,          MN 55433.

       7.        The principal purpose of the Defendant is the collection of debts using the mail and

telephone in interstate commerce.

       8.        The Defendant is a "debt collector" as that term is defined by 15 U.S.C. $ 1692a(6).

                                                    FACTS

       9.        Defendant's collection activity of which Plaintiff complains occurred within the

previous twelve (12) months.

       10.       Plaintiff incurred a financial obligation that was primarily for personal, family or

household purposes and is therefore a "debt" as that term is defined by 15 U.S.C. $ 1692a(5),

n4mely, a debt with Eversource Energy, in the approximate amount of $172.18.

        I   l.   Sometime thereafter, the debt ("the Debto') was consigned, assigned, placed or

otherwise transferred to Defendant for collection from Plaintiff.

        12.      Defendant reported the debt on the Plaintiff s credit report.

        13.      The reporting of a debt to a credit reporting agency by a debt collector is a

"communication" as that term is defined by 15 U.S.C. $ 1692a(2).

        14.      The Debt arose out of a transaction in which the money, property, insurance or

services which were the subject of the transaction were primarily for personal, family or household

pulposes, namely a debt for utility services in the Plaintiff s name.

        15.      Sometime after incurring the Debt, but before the initiation of this action, Plaintiff

was alleged to have fallen behind on payments owed on the Debt.
             Case 3:19-cv-00854-AWT Document 1 Filed 06/03/19 Page 3 of 6



         16.    At all times relevant hereto, Defendant acted in an attempt to collect the Debt.

         17.    On or about December 8, 2018, Defendant mailed or caused to be mailed a letter to

Plaintiff.

         18.    Defendant mailed the letter dated December 18, 2018 as a part of their efforts to

collect the Debt.

         19.    The letter referred to in Paragraph 16 states that the "total amount due" is S172.18.

        20.     The letter referred to in Paragraph 16 states that the letter is "from a debt collector

attempting to collect a debt."

        2I.     Plaintiff received the letter referred to in Paragraph 16 in the mail on or about

December 8,2019.

        22.     Plaintiff read the letter referred to in Paragraph 16 upon receipt of the letter in the

mail.

         23.    The letter referred to in Paragraph 16 was sent in connection with the collection of the

Debt.

         24.    The letter referred to in Paragraph 16 conveyed information regarding the Debt

including the balance due, Defendant's internal account number for the Plaintiff s Debt, and a

demand for payment.

         25.    Plaintiff placed a call to the Defendant's telephone number XXX-XXX-0268 on

March I9,20I9 at approximately 8:0lpm to dispute the debt.

         26.     An agent for the Debt collector did not ask for any further additional details as to the

reason why the Plaintiff was disputing the debt.

         27.     Plaintiff examined his Transunion credit report on May 20,2019 and found that

Defendant had re-reported the account for the debt to the Transunion credit bureau in April 2019.
          Case 3:19-cv-00854-AWT Document 1 Filed 06/03/19 Page 4 of 6



       28.        When the Defendant re-reponed the debt after it was disputed by the Plaintiff, the

Defendant failed to list the debt as "disputed by consumer" despite being required to do so underthe

FDCPA.

       29.        The Defendant failed to report the debt as disputed in its reporting to Transunion

since the date that the Plaintiff told the Defendant that he disputed the debt.

       30.        Plaintiffnever entered into any agreement whereby she consented to arbitrate disputes

with the Defendant.

       31.        Defendant's collection activity has caused Plaintiffto incur actual damages, including

but not limited to confusion, stress, and anxiety.

       32.        Plaintiff has a statutory right not to be subject to unlawful debt collection activity

against him.

                                                COUNT     I
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT _

                                        15 U.S.C. Q 1692 et sea.

        33.       Plaintiff re-alleges and incorporates by reference all of the above paragraphs.

        34.       In their attempts to collect the alleged debt from the Plaintiff, Defendant         has

committed violations of the FDCPA, 15 U.S.C. $ 1692 et seq., including, but not limited, to the

following:

             a.   Communicating or threatening to communicate to any person credit information

       which is known or should be known to be false, including the failure to communicate that a

        disputed debt is disputed, in violation of l5 U.S.C. $ 1692e(8).

             b.   The threat to take any action that cannot legally be taken or that is not intended to be

        taken, in violation of 15 U.S.C. $ 1692e(5).




                                                     4
        Case 3:19-cv-00854-AWT Document 1 Filed 06/03/19 Page 5 of 6



         c.   The use of any false representation or deceptive means to collect or attempt to collect

      any debt or to obtain information concerning a consumer, in violation         of 15 U.S.C. $
      1692e(r0).

         d.   A debt collector may not use any false, deceptive, or misleading misrepresentation or

      means in connection with the collection of any debt, in violation   of l5 U.S.C. $ 1692e.

         e.   A debt collector may not use unfair or unconscionable means to collect or attempt to

      collect any debt in violation of 15 U.S.C. $ 1692f.

                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against the Defendant for:

              A. Actualdamagespursuantto       15U.S.C. $ 1692k(a)(l)forannoyance,anxiety,and

                   inconvenience:

              B.   Statutory damages of $1,000.00 pursuant to 15 U.S.C. $ 1692k(a)(2)(A);

              C. Costs of litigation and    reasonable attorney's fees pursuant     to 15 U.S.C.   $

                   16e2k(a)(3);

              A.   Such other relief as the Court may deem just and proper.




Dated June 3,2019                                    Respectfully submitted,




                                                     /s/ Kenneth R. Davison
                                                     Kenneth R. Davison, Esq. (ct2964a)
                                                     Action Advocacy PC
                                                     One Crouch Street
                                                     Groton, CT 06340
                                                     Telephone: (860) 449-1 5 l0
                                                     Facsimile: (860) 449-8046
                                                     Email : ken@actionadvocacy.com
                                                     Counsel for Plaintiff
                                    Case 3:19-cv-00854-AWT Document 1 Filed 06/03/19 Page 6 of 6

JS   44    (Rev.08l/16)
                                                                                    CIVIL COVER SHEET
TheJSzl4civilcoversheetandtheinlormationcontainedherein.neitherreplacenorsupplementtheflingandserviceofpleadingsorotherpapersasrequiredbylaw,                                                                         exceptas
providedby|ocalru|esofco.un.This.form.approvedbytheJudicialConferenceoftheUnitedStatesinseptember|974:isrequiredforthe'uJeoftheclerkoftouforth!.-
purposeolfnrtfatrngtneclvllOocketsheet. (SLEINSTRIt(-1k)NSONNtn I'AGLt)FTH|Sl"ORM.t

I. (a) PLAINTIFFS                                                                                                          DEFENDANTS
Michael Doyle                                                                                                            Diversifi ed Adj ustment Service, I ncorporated

     (b)       County of Residence of First Listed          Plaintiff       New LondOn                                     County of Residence of First Listed Defendant
                                     (EXCEPT IN (1.5. PIA]NTIFF CASES)                                                                                   (IN L}.5. PIAIM'IFF CASES ONI,Y)
                                                                                                                           NOTE: IN LAND CONDEMNATION                 CASES, USE THE LOCATION OF
                                                                                                                                       THE TRACT OF LAND INVOLVED,

     (C    )   Attornevs (Ftm    Name, Address, qnd T elephone Number)                                                      Attomeys (lf Known)
Kenheth R. Davison, Aclion Advocacy, P.C., One Crouch St., Groton, CT
06340; (860) 449-1510


II. BASIS OF JURISDICTION                             euce an "x"         in one Box onty)                        CITIZENSHIP OF PRINCIPAL PARTIES eb,e                                       on "X" in one Bufor ptaintrlf
                                                                                                                       (For Diversi,t (:ases Only)                                        and One BoxJbr Defendant)
DI         U.S.   Gove|mflt               il 3      Fedaalquestion                                                                               PTF DEF                                                       rtF          DEF
               Plaintiff                              (L/.5. Governmenl Not a Par\/)                             CitirenofThisstate              OI O I             Inmrporated or hincipal Place               A 4         A    4
                                                                                                                                                                      ofBusiness In This State

a2         U.S.Govmmt                     O   4     Divqsity                                                     CitiaofAnotherstate J2                     A   2   Inorponted oad Principal Plrce              O 5         O    5
               Deffldmt                               (lndicate (:itizenthip of Parlies in ltem   lll)                                                                 ofBusiness ln Anoths State

                                                                                                                 Citizen or Subject   ofa        O3         D   3   ForeignNation                               O 6         D6
IV. NATURE OF SUIT                                           in One Box                                                                              Click here for                           ode I)escr


O ll0Iroumce                                 PERSONALINJURY                       PERSONALINJURY                 D   625 Drug Related Seirue         O   422 Appeal 28 USC 158            O 375 Fal* Claims           Act
O l20Muine                               O     Airplile
                                             310                O 365 Pusmal tnjury -           ofProperty 2l USC 881                                O   423 Withdrawal                   O 376QuiTm(31        USC
D l30MillsAct                            O3lsAifplmeProduct           Productliability  O 690 Other                                                          28 USC 157                            3729{z))
O 140 Negotiable Imtnmmt                        Liability       D 367 Health  Ctre/                                                                                                       O    400 State Reapportiom€nt
O l50Rmvayofovqpaymt                     O 320 Assult, Libel &        Phmutical                                                                                                           D    4l0Antitrust
           & Enformmt of JudSment               Slmder                Pusonal tnjury                                                                                                      O 430BmksmdBurking
O l5l      Meditr€ Act                   O 330 Fedaal Employers'      Product Liability                                                              O   830 Patmt                        O 450 Comqce
D    152   Rmvay of Defaulted                   Liability       D 368 Asb€stos Per$nal                                                               D   840 Tradmuk                      D    460Deportation
           Studmt Loms                   O 340 Maine                  Injury Product                                                                                                      D    470 Rrcketefl Influaced md
         (Excludes Vetsms)               O 345 Muine Product          Liability                                                                                                                      Compt Orgmiations
O    153 Recovery of Overpaymmt                 Liability        PERS0NAL PROPERTY        7 I 0 Fair Labor Standards                                 n   861 HrA (l395ff)                 O 480ConsumsCredit
           of Veteru's Bmefits           O 350MotorVehicle D 3T0OtherFraud                      Act                                                  O   862 Blrck Lug (923)              O 490 Cable/Sat TV
D    160   Stmkholders' Suits            D 355 Motor Vehicle    O 371 Truth in Lending  O 720 Labor,Mmagement                                        D   863 Dlwc/Dlww (40s(g))           D    850 SecuritieVComodities/
D    l90Othercontract                          hoduct Liability D 380 Other Pmonal              Relations                                            O 864SSIDTitICXVI                               Exchmge
D    195 Contr&t Product Liability       D 360 Oths Psmnal            Property Dmage    O 740 Railway Labor Act                                      O 86s RSr(aosG))                     I    890 Other Stuutory Actions
D    196   Fmchirc                             Injury           O 385 Property Dmage    D 751 Fmily md Medical                                                                            D    891 Agriculhral Acts
                                         O 362 Pamal Injury -         Product Liability         Lave Act                                                                                  O    893 Enviromqtal Mattcrs
                                                                                                                 O   790 Othq Labor Litigation                                            O    895 Freedom of Infomation
                                                                                                                 0   791 Employe Retirement                                                           Act
O 2l0LadCondqmation                      D 440 Other Civil tughts      Hebcs Corpu:                                     lnmreSsuityAct               D   870 Tues (U.S. Plaintiff         O    E96   tubitration
O 220 Ftreclosure                        D zl4l Voting               O 463AlimDetain€                                                                        or Defendat)                 O    899 Admnistrative       Prmdue
O 230 Rmt Lee & Ejecfnmt                 D 442 Emplolment            O 510 Motions to Vrcate                                                         O   871 IRS-Third Party                       AcVReview or Appeal     of
3    240 Torts to Lild                   D 443 Housing/                    Smtme                                                                             26 USC 7609                           Agmcy Decision
O    245 Tort koduct Liability                  Ammodations            530 Gmsal                                                                                                          O    950 Constitutionality of
O    290 A[ Othq Real Property           O ,{45 Ams. w/Disbilities -   535 D€th Penalty                                                                                                              State Statut€s
                                                   Employmmt                     Othcr:
                                         D   446 Amq. w/Disbilities -            540   Mmdamus & Other           0   465 Other Imigration
                                                 Other                           550   Civil Rights                      Achons
                                         D   448 Education                       555   Prison Condition
                                                                                 560   Civil Detainee -
                                                                                       Conditions of
                                                                                       Confmmmt
V. ORIGIN (Place an "X" in one Box only)
Xl Orisinal l2 Removedfrom                                        O3         Remandedfrom                 fl 4   Reinstated or        D   5 Transferred from        D6    Multidistrict                O 8 Multidistrict
    ProEeedine State Court                                                   Appellate Court                     Reopened                   Another District              Litigation -                        Litieation -
                                                                                                                                                                          Transfer                            Dirdct File
                                                     the   u.s Qivif lqnute unler which yo^u are filing (Do not cite jwisdictionsl $arut6 unl6 die6iry)
VI.       CAUSE OF'ACTION
                                               15 U.S.C. S 1692(k)          - Fair Debf Collectioi Practice! Act
                                                      descriotion ofcause:
                                                      ationS of the Fair Debt Collection Practices Act                                a Debt Collector
                                                     CHECK IF THIS IS A cLAss                 AcTIoN
                                                                                              DEMAND                              $                             CFIECK YES only if demanded in complainr
     COMPLAINT:                                      LTNDER RULE 23. F.R.Cv.P.                                         10.000.00                                JURYDf,MAND: XYes                              O No
vrrr. RELATED CASE(S)                              (See   instructiorc)
               IF ANy                                                         ruDGE                                                                      DOCKETNUMBER
DATE
06to2t2019                                                                      /s/ Kenneth R. Davison

     RECEITT #                       AMOI.JNT                                          APPLYING IFP                                                                        MAG. ruDGE
